DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 5-8, 12, 13 and 15 are cancelled.  Claims 1-4, 9-11, 14, 16, 17 and 20 are amended.  Claims 21 and 22 are new.  Claims 1-4, 9-11, 14 and 16-22 are pending.

Allowable Subject Matter
Claims 1-4, 9-11, 14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because wherein the combining device comprises a first dichroic mirror configured to reflect light excluding light on a first long wave side of the light in the second wavelength range and transmit the light in the third wavelength range, or to transmit light excluding light on the first long wave side of the light in the second wavelength range and reflect the light in the third wavelength range, to thereby guide the light excluding the light on the first long wave side of the light in the second wavelength range and the light in the third wavelength range towards the color wheel, and wherein the light source unit further comprises: a second dichroic mirror configured to reflect the light excluding the light on the first long wavelength side of the light in the second wavelength range and the light in the third wavelength range that are combined by the first dichroic mirror and transmit the light in the first wavelength range, 

Claims 2-4, 9-11 and 16-20 are allowable as being dependent on claim 1.

Claim 14 was found to be allowable because wherein the partial light on the long wavelength side of the light in the second wavelength range that is transmitted through the color wheel and selected as the fourth wavelength range is positioned closer to the long wavelength side of the light in the second wavelength range than a peak wavelength of the second wavelength range and closer to a short wavelength side of the third wavelength range than a peak wavelength of the third wavelength range.

Claims 21 and 22 are allowable as being dependent on claim 14.

The closest available prior art Wu et al. (US PG Pub. 20180199013) discloses a light source unit (light source module 110 of fig. 1), comprising: a first light emitting device configured to emit light in a first wavelength range (blue light source 112B is configured to provide a blue light beam IB of fig. 1); a luminescent wheel (wavelength conversion wheel 114 of fig. 1) comprising a luminescent light emitting area configured to emit luminescent light that is excited by the light in the first wavelength range as light .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        21 October 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882